           Case 1:19-cv-01100-LY Document 1 Filed 11/12/19 Page 1 of 12




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               AUSTIN DIVISION

RON STEIN, and all others similarly situated,

      Plaintiffs,
v.                                                   C.A. No.: 1:19-cv-1100

OFFICE DEPOT, INC.,

     Defendant.
__________________________________/

               COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, RON STEIN (hereinafter sometimes referred to as “Plaintiff”), and

others similarly situated, by and through his undersigned counsel, hereby sues

Defendant, OFFICE DEPOT, INC. (hereinafter sometimes referred to as

“Defendant”), and in support thereof states as follows:

                                 INTRODUCTION

      1.      This is a collective action by Plaintiff, and others similarly situated,

against his employer for unpaid wages pursuant to the Fair Labor Standards Act, as

amended, 29 U.S.C. § 201, et seq. Plaintiff seeks damages for unpaid overtime,

liquidated damages, and a reasonable attorney’s fee and costs.

                                  JURISDICTION

      2.      This claim is properly before this Court pursuant to 28 U.S.C. § 1331,

                                          1
           Case 1:19-cv-01100-LY Document 1 Filed 11/12/19 Page 2 of 12




since this claim arises under federal law, and by the private right of action conferred

in 29 U.S.C. § 216(b).

                                       VENUE

      3.      Venue is proper in this district under 28 U.S.C. § 1391(b)(1) because

Defendant, OFFICE DEPOT, INC., has offices Travis County, Texas.

                                   THE PARTIES

      4.      Plaintiff is an individual residing in Austin, Texas.

      5.      Plaintiff, RON STEIN, was employed by Defendant from May of 2016

until on or about September 16, 2019, as an Inside Enterprise Account Manager,

whose primary duties were to manage large commercial enterprise sales accounts

for the Defendant.

      6.      At all times material hereto, Defendant, OFFICE DEPOT, INC., owned

and operated a business in Austin, Texas.

      7.      Defendant, OFFICE DEPOT, INC., hired and fired the Plaintiff, and

others similarly situated; supervised and controlled the work schedule of the Plaintiff

and others similarly situated; controlled the conditions of employment of the

Plaintiff and others similarly situated; and, determined the rate and method of

payment for Plaintiff and others similarly situated.

      8.      Defendant, OFFICE DEPOT, INC., was an employer of the Plaintiff,

                                           2
           Case 1:19-cv-01100-LY Document 1 Filed 11/12/19 Page 3 of 12




and others similarly situated, as defined by the Fair Labor Standards Act.

      9.      Defendant, OFFICE DEPOT, INC., has employees subject to the

provisions of 29 U.S.C. § 206 in the facility where Plaintiff was employed.

      10.     At all times material to this complaint, Defendant, OFFICE DEPOT,

INC., employed two or more employees and had an annual dollar volume of sales or

business done of at least $500,000.00.

      11.     At all times material to this complaint, Defendant, OFFICE DEPOT,

INC., was an enterprise engaged in interstate commerce, operating a business

engaged in commerce or in the production of goods for commerce as defined by §

3(r) and 3(s) of the Act, 29 U.S.C. §§ 203(r)-(s).

      12.     Plaintiff, and others similarly situated, handled goods and products that

were made for, or moving in, interstate commerce, made and received interstate

telephone calls, sent and received interstate facsimiles, used the Internet to

communicate locations outside the state of Texas.

      13.     At all times material to this Complaint, Defendant were the employers

of the Plaintiff, and others similarly situated, and, as a matter of economic reality,

Plaintiff, and others similarly situated, was dependent upon Defendant for their

employment.




                                           3
          Case 1:19-cv-01100-LY Document 1 Filed 11/12/19 Page 4 of 12




       14.    Plaintiff and others similarly situated were individually engaged in

commerce and produced goods for commerce and their work was directly and vitally

related to the functioning of Defendant’ business activities. Specifically, Plaintiff,

and others similarly situated, performed work relating to the production of oil and

gas products for interstate commerce.

       15.    Plaintiff has retained the law firm of Ross Law, P.C., to represent him

in this action and has agreed to pay said firm a reasonable attorney’s fee for its

services. Plaintiff has entered into a valid contract with Ross Law, P.C., and has

appointed the undersigned counsel to be his sole agent, attorney-in-fact, and

representative in this suit, exclusive of all other parties, including Plaintiff/Plaintiffs.

To avoid tortious interference with Plaintiff’s obligations to his attorneys in this suit,

all communications concerning this suit must be made by Defendant and

Defendant’s attorneys solely to and through the undersigned counsel. Plaintiff’s

contract with a representation by the undersigned attorney gives rise to a claim for

reasonable and necessary attorney’s fees that Plaintiff is entitled to collect against

Defendant pursuant to 29 U. S. C. § 216(b).

                             COUNT I
             VIOLATION OF THE OVERTIME PROVISIONS OF
                  THE FAIR LABOR STANDARDS ACT

       16.    Plaintiff re-alleges and incorporates herein paragraphs 1-15, supra.

                                             4
         Case 1:19-cv-01100-LY Document 1 Filed 11/12/19 Page 5 of 12




      17.     Plaintiff, and others similarly situated, 1) worked as “Inside Enterprise

Account Managers,” or “Global Account Managers” whose primary duties were to

manage large commercial enterprise sales accounts for the Defendant; 2) did not

hold positions considered as exempt under the FLSA; and, 4) were paid on an hourly,

plus commission/bonus basis.

      18.     The Plaintiff, and others similarly situated, beginning as early as 2016

worked numerous hours for which they were not compensated.              Specifically, in

order to meet the goal and work guidelines issued by the Defendant, Plaintiff and

others similarly situated, worked off the clock. Defendant either knew or should

have known Plaintiff and others similarly situated were performing such off the

clock work.

      19.     In addition to the forgoing, Plaintiff, and others similarly situated, were

paid bonuses and spiffs which were earned within workweeks wherein Plaintiff and

others similarly situated, also worked overtime. Thus, the bonuses and spiffs were

not included in the calculation of the regular rate when computing the overtime paid

to the Plaintiff, and others similarly situated.

      20.     Defendant repeatedly and willfully violated Sections 7 and 15 of the

Fair Labor Standards Act by failing to compensate Plaintiff at a rate not less than

one and one-half times his regular rate of pay for each hour worked in excess of 40

                                            5
           Case 1:19-cv-01100-LY Document 1 Filed 11/12/19 Page 6 of 12




in a workweek.

      21.     The work schedules for the Plaintiff, and all others similarly situated,

required them to work in excess of 40 hours in a workweek on a regular and recurring

basis during numerous workweeks.

      22.     Pending any modifications necessitated by discovery, Plaintiff

preliminarily defines this Class as follows:

      ALL CURRENT OR FORMER EMPLOYEES OF OFFICE DEPOT,
      INC. WHO WERE EMPLOYED AS ENTERPRISE ACCOUNT
      MANAGERS OR GLOBAL ACCOUNT MANAGERS AND WERE
      NOT PROPERLY COMPENSATED FOR ALL OVERTIME HOURS
      WORKED.

      23.     This action is properly brought as a collective action for the following

reasons:

      a.      The Class is so numerous that joinder of all Class Members is
              impracticable.

      b.      Numerous questions of law and fact regarding the liability of
              Defendant, are common to the Class and predominate over any
              individual issues which may exist.

      c.      The claims asserted by Plaintiff are typical of the claims of Class
              Members and the Class is readily ascertainable from Defendant’s own
              records. A class action is superior to other available methods for the fair
              and efficient adjudication of this controversy.

      d.      Plaintiff will fairly and adequately protect the interests of Class
              Members. The interests of Class Members are coincident with, and
              not antagonistic to, those of Plaintiff. Furthermore, Plaintiff is
              represented by experienced class action counsel.
                                            6
           Case 1:19-cv-01100-LY Document 1 Filed 11/12/19 Page 7 of 12




      e.      The prosecution of separate actions by individual Class Members
              would create a risk of inconsistent or varying adjudications with respect
              to individual Class Members which would establish incompatible
              standards of conduct for Defendant.

      f.      The prosecution of separate actions by individual Class Members
              would create a risk of adjudications with respect to individual Class
              Members which would, as a practical matter, be dispositive of the
              interests of the other Class Members not parties to the adjudications or
              substantially impair or impede their ability to protect their interests.

      g.      Defendant acted on grounds generally applicable to the Class, thereby
              making appropriate final injunctive relief with respect to the Class as a
              whole.

      24.     For the foregoing reasons, Plaintiff seeks certification of an FLSA “opt-

in” collective action pursuant to 29 U.S.C. §216(b) for all claims asserted by Plaintiff

because his claims are nearly identical to those of other Class Members. Plaintiff

and Class Members are similarly situated, have substantially similar or identical job

requirements and pay provisions, and are subject to Defendant’s common practice,

policy or plan regarding employee wages and hours.

      25.     In addition to the named Plaintiff, numerous employees and former

employees of Defendant are similarly situated to Plaintiff in that they have been

denied overtime compensation while employed by Defendant.

      26.     Defendant’s policy of not properly paying overtime is company-wide

and “Enterprise Account Managers,” or “Global Account Managers” employed by

                                           7
         Case 1:19-cv-01100-LY Document 1 Filed 11/12/19 Page 8 of 12




Defendant during the three years prior to the filing of this action have been deprived

of overtime, similarly to the Plaintiff.

      27.    Plaintiff is representative of these other employees and is acting on

behalf of their interests as well as Plaintiff’s own interests in bringing this action.

      28.    Defendant either knew about or showed reckless disregard for the

matter of whether their conduct was prohibited by the FLSA and failed to act

diligently with regard to their obligations as employers under the FLSA.

      29.    Defendant failed to act reasonably to comply with the FLSA, and so

Plaintiff, and all others similarly situated, are entitled to an award of liquidated

damages in an equal amount as the amount of unpaid overtime pay pursuant to 29

U.S.C. § 216(b).

      30.    The acts described in the above paragraphs violate the Fair Labor

Standards Act, which prohibits the denial of overtime compensation for hours

worked in excess of 40 per workweek.

      31.    As a result of Defendant’s unlawful conduct, Plaintiff, and all others

similarly situated, are entitled to actual and compensatory damages, including the

amount of overtime which was not paid that should have been paid.

      32.    Plaintiff, and others similarly situated, are entitled to an award of

reasonable and necessary attorneys’ fees, costs, expert fees, mediator fees and out-

                                            8
           Case 1:19-cv-01100-LY Document 1 Filed 11/12/19 Page 9 of 12




of-pocket expenses incurred by bringing this action pursuant to 29 U.S.C. § 216(b)

and Rule 54(d) of the Federal Rules of Civil Procedure.

      WHEREFORE, Plaintiff, RON STEIN, and others similarly situated, demand

Judgment against Defendant for the following:

      a.      Determining that the action is properly maintained as a class and/or
              collective action, certifying Plaintiff as the class representative, and
              appointing Plaintiff’s counsel as counsel for Class Members;

      b.      Ordering prompt notice of this litigation to all potential Class Members;

      c.      Awarding Plaintiff and Class Members declaratory and/or injunctive
              relief as permitted by law or equity;

      d.      Awarding Plaintiff and Class Members their compensatory damages,
              service awards, attorneys’ fees and litigation expenses as provided by
              law;

      e.      Awarding Plaintiff and Class Members their pre-judgment, moratory
              interest as provided by law, should liquidated damages not be awarded;

      f.      Awarding Plaintiff and Class Members liquidated damages and/or
              statutory penalties as provided by law;

      g.      Awarding Plaintiff and Class Members such other and further relief as
              the Court deems just and proper.

                                COUNT II
                       RETALIATION UNDER THE FLSA

      33.     Plaintiff re-alleges and incorporates herein paragraphs 2-15, supra.

      34.     This is an action for brought by Plaintiff against his employer pursuant

to the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. Plaintiff seek damages
                                           9
        Case 1:19-cv-01100-LY Document 1 Filed 11/12/19 Page 10 of 12




for lost/unpaid wages, liquidated damages, injunctive relief, declaratory relief, and

a reasonable attorney’s fee and costs.

      35.    On or about August 15, 2019, Plaintiff approached Defendant and

specifically complained that employees were working off the clock and that

management knew this was happened.

      36.    The Defendant responded to the complaint alleged in the foregoing

paragraph by asking who was working off the clock and that anyone working off the

clock would be fired.

      37.    Thereafter, on or about September 16, 2019 the Defendant terminated

the Plaintiff’s employment without sufficient cause.

      38.    Defendant’s stated reason for terminating Plaintiff’s employment is

false and a pretext for terminating Plaintiff for his complaint about working off the

clock and management encouraged that employees work off the clock.

      39.    The acts described in the above paragraphs violate the Fair Labor

Standards Act, which prohibits retaliation. See 29 U.S.C. § 215. As a result of

Defendant’s unlawful actions alleged herein, Plaintiff has been damaged.

      40.    Defendant’s actions as alleged herein were willful and the Defendant

failed to act reasonably to comply with the FLSA.

      41.    As a result of Defendant’s unlawful conduct, Plaintiff is entitled to,

                                         10
         Case 1:19-cv-01100-LY Document 1 Filed 11/12/19 Page 11 of 12




without limitation, employment, reinstatement, promotion, and the payment of

wages lost and an award of liquidated damages pursuant to 29 U.S.C. § 216(b).

      42.    Plaintiff is entitled to an award of reasonable and necessary attorneys’

fees, costs, expert fees, mediator fees and out-of-pocket expenses incurred by

bringing this action pursuant to 29 U.S.C. § 216(b) and Rule 54(d) of the Federal

Rules of Civil Procedure.

      43.    Plaintiff has retained the law firm of Ross Law, P.C., to represent him

in this action and has agreed to pay said firm a reasonable attorney’s fee for its

services. Plaintiff has entered into a valid contract with Ross Law, P.C., and has

appointed the undersigned counsel to be his sole agent, attorney-in-fact, and

representative in this suit, exclusive of all other parties, including Plaintiff.     To

avoid tortious interference with Plaintiff’s obligations to their attorneys in this suit,

all communications concerning this suit must be made by Defendant and

Defendant’s attorneys solely to and through the undersigned counsel. Plaintiff’s

contract with a representation by the undersigned attorney gives rise to a claim for

reasonable and necessary attorney’s fees that Plaintiff is entitled to collect against

Defendant pursuant to 29 U. S. C. § 216(b).

      WHEREFORE, PREMISES CONSIDERED, Plaintiff demands Judgment

against Defendant, OFFICE DEPOT, INC., for the following:

                                           11
            Case 1:19-cv-01100-LY Document 1 Filed 11/12/19 Page 12 of 12




       h.      Awarding Plaintiff his lost wages, an award of liquidated damages
               service awards, and attorneys’ fees and litigation expenses as provided
               by law;

       i.      Awarding Plaintiff pre-judgment interest as provided by law, should
               liquidated damages not be awarded;

       j.      Awarding Plaintiff such other and further relief as the Court deems just
               and proper.

       k.      Ordering Plaintiff be reinstated in his previous position at the same pay
               rate and benefits he had at the time of his termination.

                              JURY TRIAL DEMAND

       Plaintiff, RON STEIN, and others similarly situated, demands a jury trial on

all issues so triable.

       Respectfully submitted this November 12, 2019.

                                  ROSS • SCALISE LAW GROUP
                                  1104 San Antonio Street
                                  Austin, Texas 78701
                                  (512) 474-7677 Telephone
                                  (512) 474-5306 Facsimile
                                  Megan@rosslawgroup.com



                                  /s/ Megan E. Evans
                                  MEGAN E. EVANS
                                  Texas Bar No. 24090092

                                  DANIEL B. ROSS
                                  Texas Bar No. 789810
                                  ATTORNEYS FOR PLAINTIFF



                                           12
